Citation Nr: 1526533	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-18 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to October 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The medical evidence of record does not show a current diagnosis of a right knee disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the above-captioned claim, the RO's August 2011 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's service treatment records and all identified VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided a VA examination in September 2011.  During a May 2014 hearing before the Board, the Veteran and his representative requested another VA examination because the September 2011 VA examiner did not provide a diagnosis of a right knee disorder.  A review of the September 2011 VA examination report indicates that the examiner considered the Veteran's statements and administered a thorough clinical evaluation, which included range of motion testing, feeling for pain on palpation, muscle strength testing, joint stability testing, and imaging studies.  The Veteran has not advanced any specific arguments as to how the September 2011 VA examination was inadequate, other than a diagnosis of a right knee disorder was not provided.  Accordingly, the Board finds that the Veteran has been provided an adequate VA examination for purposes of adjudicating his service connection claim.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

During a July 2014 hearing before the Board, the Veteran testified that during service, he sprained his ankle shortly before his deployment, which required him to wear an orthopedic boot.  He stated that the orthopedic boot caused him to strike his knee on metal hatches on numerous occasions while climbing up and down ladders.  The Veteran further testified that although he never received treatment for a right knee disorder, he continuously experienced pain, weakness, instability, and "popping" in his right knee.  The Veteran's statements are competent evidence as to the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Service treatment records show no complaints or treatment for right knee pain or diagnoses of a right knee disorder.  An October 2010 Report of Medical History shows that upon discharge from active duty, the Veteran reported experiencing right knee "popping," looseness, and a "high pressured crack."  An October 2010 Report of Medical Examination indicates that the Veteran's lower extremities were normal at the time of his discharge.

VA treatment records indicate that in January 2011, the Veteran visited a VA outpatient clinic in order to establish primary care.  During that visit, the Veteran reported a history of right knee pain beginning in May 2010.  VA treatment records otherwise show no complaints of or treatment for right knee pain.

During a September 2011 VA examination, the Veteran reported right knee pain, which began after spraining his ankle during service.  The Veteran reported experiencing "popping" during flare-ups, which caused him to fall toward the right side.  Range of motion testing revealed full flexion and extension of the right knee, without any objective evidence of pain.  There was no functional loss or decrease in range of motion after three repetitions.  Muscle strength and joint stability tests were normal.  There was no evidence of pain on palpitation or a history of recurrent patellar subluxation or dislocation.  Imaging studies revealed no evidence of degenerative or traumatic arthritis.  The diagnosis was a normal right knee.  

Based on the foregoing, the Board finds that service connection for a right knee disability is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In this case, there is no competent medical evidence showing that the Veteran has a currently diagnosed right knee disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In fact, the September 2011 VA examiner determined that the Veteran's right knee was normal.  Although the Veteran asserts that he experiences right knee pain, pain alone is not, in and of itself, considered a disability for which service connection may be established.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted).  Therefore, the preponderance of the evidence is against the Veteran's service connection claim.

Accordingly, service connection for a right knee disability is not warranted, as there is no competent medical evidence of record showing that the Veteran has a current right knee disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a right knee disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


